 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
 9
                                             AT SEATTLE
10

11 JEFFREY HOYT, LORLIE TESORIERO,                   Case No.: 2:21-cv-00809-RSM
   PAMELA ZAGER, MAUREEN URBACH,
12 JAMES URBACH, and CARON WATKINS,                  STIPULATED MOTION TO SUBSTITUTE
   Individually and on Behalf of All Others          DEFENDANT AND FOR EXTENSION OF
13 Similarly Situated,                               TIME TO RESPOND TO PLAINTIFFS’
                                                     COMPLAINT AND ORDER
14                    Plaintiffs,
                                                     NOTE ON MOTION CALENDAR:
15         v.                                        June 30, 2021
16 AMAZON.COM, INC., a Delaware
   Corporation, and A2Z DEVELOPMENT
17 CENTER, INC., a Delaware Corporation,

18                    Defendants.
19

20                                         STIPULATION

21         Plaintiffs JEFFREY HOYT, LORLIE TESORIERO, PAMELA ZAGER, MAUREEN

22 URBACH, JAMES URBACH, and CARON WATKINS (collectively, “Plaintiffs”), and Defendant

23 AMAZON.COM, INC. jointly move the Court as follows:

24         1.     Pursuant to Federal Rule of Civil Procedure 25(c), the parties hereby stipulate that

25 Amazon.com Services, LLC, a Washington limited liability company, be substituted as defendant

26 for A2Z Development Center, Inc., and that the caption of the matter be amended to reflect this

27 change. A2Z Development Center, Inc. is a former Amazon subsidiary that no longer exists.

28
     STIP. MOTION TO SUB. DEF. AND FOR EXT. OF
     TIME                                                                  FENWICK & WEST LLP
                                                                         1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:21-CV-00809-RSM                    -1-                    SEATTLE, WASHINGTON 98101
 1           2.    To extend, until August 5, 2021, the date by which Defendants must respond to

 2 Plaintiffs’ complaint (Dkt. No. 1). In support of this request, the Parties state as follows:

 3                 a.      On June 14, 2021, Plaintiffs filed a class action complaint against

 4          Defendants. Defendants’ response to the complaint is currently due on July 5, 2021.

 5                 b.      In order for Defendants to continue to investigate and respond to the

 6          allegations in the complaint, the Parties have agreed that Defendants’ response deadline

 7          may be extended by 30 days.

 8

 9 Dated: July 2, 2021                            Respectfully submitted,
10                                                 FENWICK & WEST LLP
11                                                By: s/ Laurence F. Pulgram
                                                      Laurence F. Pulgram (admitted pro hac vice)
12                                                    Jedediah Wakefield (admitted pro hac vice)
13                                                     FENWICK & WEST LLP
                                                       555 California Street, 12th Floor
14                                                     San Francisco, CA 94104
                                                       Telephone: 415.875.2300
15                                                     Facsimile: 415. 281.1350
                                                       Email:      lpulgram@fenwick.com
16                                                                 jwakefield@fenwick.com
17                                                     Brian D. Buckley, WSBA No. 26423
18                                                     FENWICK & WEST LLP
                                                       1191 Second Avenue, 10th Floor
19                                                     Seattle, WA 98101
                                                       Telephone: 206.389.4510
20                                                     Facsimile: 206.389.4511
                                                       Email:     bbuckley@fenwick.com
21
                                                       Attorneys for Defendants
22                                                     AMAZON.COM, INC. and
                                                       A2Z DEVELOPMENT CENTER, INC.
23

24

25

26

27

28
     STIP. MOTION TO SUB. DEF. AND FOR EXT. OF
     TIME                                                                    FENWICK & WEST LLP
                                                                            1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:21-CV-00809-RSM                      -2-                     SEATTLE, WASHINGTON 98101
 1                                               BYRNES KELLER CROMWELL LLP

 2                                               By: s/ Bradley S. Keller
                                                     Bradley S. Keller, WSBA #10665
 3
                                                     BYRNES KELLER CROMWELL LLP
 4                                                   1000 Second Avenue, 38th floor
                                                     Seattle, WA 98104
 5                                                   Tel.: 206.622.2000
                                                     Fax: 206.622.2522
 6                                                   bkeller@byrneskeller.com

 7                                                   LABATON SUCHAROW LLP
                                                     Michael P. Canty (admitted pro hac vice)
 8                                                   Carol C. Villegas (admitted pro hac vice)
                                                     140 Broadway
 9                                                   New York, New York 10005
                                                     Telephone: (212) 907-0700
10                                                   Facsimile: (212) 818-0477
                                                     mcanty@labaton.com
11                                                   cvillegas@labaton.com

12                                                   THORNTON LAW FIRM LLP
                                                     Guillaume Buell (admitted pro hac vice)
13                                                   1 Lincoln Street
                                                     Boston, Massachusetts 02111
14                                                   Telephone: (617) 720-1333
                                                     Facsimile: (617) 720-2445
15                                                   gbuell@tenlaw.com

16                                                   GOLDMAN SCARLATO & PENNY, P.C.
                                                     Mark Goldman (pro hac vice forthcoming)
17                                                   Paul Scarlato (pro hac vice forthcoming)
                                                     Brian Penny (pro hac vice forthcoming)
18                                                   8 Tower Bridge
                                                     161 Washington Street
19                                                   Conshohocken, Pennsylvania 19428
                                                     Telephone: (484) 342-0700
20                                                   Facsimile: (484) 580-8747
                                                     goldman@lawgsp.com
21                                                   scarlato@lawgsp.com
                                                     penny@lawgsp.com
22
                                                     Alan L. Rosca (pro hac vice forthcoming)
23                                                   23250 Chagrin Blvd.
                                                     Beachwood, OH 44122
24                                                   Telephone: (888) 998-0530
                                                     Facsimile: (484) 580-8747
25
                                                     Attorneys for Plaintiffs and the Putative Class
26

27

28
     STIP. MOTION TO SUB. DEF. AND FOR EXT. OF
     TIME                                                                  FENWICK & WEST LLP
                                                                         1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:21-CV-00809-RSM                    -3-                    SEATTLE, WASHINGTON 98101
 1                                               ORDER

 2         Pursuant to the Parties’ stipulated request for such relief, it is hereby ordered

 3         1. Amazon.com Services, LLC, a Washington limited liability company shall be

 4             substituted as defendant for A2Z Development Center, Inc., and that the caption of the

 5             matter be amended to reflect this change; and

 6         2. the deadline for Defendants to respond to Plaintiffs’ complaint is extended from July 5,

 7             2021, to August 5, 2021.

 8

 9         DATED this 2nd day of July, 2021.

10

11

12                                                A
                                                  RICARDO S. MARTINEZ
13                                                CHIEF UNITED STATES DISTRICT JUDGE

14

15

16

17 Presented by:

18 FENWICK & WEST LLP

19 By: s/ Laurence F. Pulgram
       Laurence F. Pulgram (admitted pro hac vice)
20
       555 California Street, 12th Floor
21     San Francisco, CA 94102
       Telephone: 415.875.2300
22     Facsimile: 415. 281.1350
       Email: lpulgram@fenwick.com
23
       Attorneys for Defendants
24     AMAZON.COM, INC. and
       A2Z DEVELOPMENT CENTER, INC.
25

26

27

28
     STIP. MOTION TO SUB. DEF. AND FOR EXT. OF
     TIME                                                                     FENWICK & WEST LLP
                                                                            1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:21-CV-00809-RSM                      -4-                     SEATTLE, WASHINGTON 98101
 1                                   CERTIFICATE OF SERVICE

 2          I, Raymond F. Pelayo, hereby certify that on June 30, 2021, I caused the foregoing

 3 STIPULATED MOTION TO SUBSTITTUE DEFENDANT AND FOR EXTENSION OF

 4 TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT AND [PROPOSED] ORDER to be

 5 served on the following parties as indicated below:

 6    Bradley S. Keller, WSBA #10665
      BYRNES KELLER CROMWELL LLP                         [ ]   By United States Mail
 7    1000 Second Avenue, 38th floor                     [ ]   By Legal Messenger
      Seattle, WA 98104                                  [X]   By Electronic CM/ECF
 8                                                       [ ]   By Overnight Express Mail
      LABATON SUCHAROW LLP                               [ ]   By Facsimile
 9    Michael P. Canty                                   [ ]   By Email
      Carol C. Villegas
10    140 Broadway
      New York, New York 10005
11
      THORNTON LAW FIRM LLP
12    Guillaume Buell
      1 Lincoln Street
13    Boston, Massachusetts 02111
14    GOLDMAN SCARLATO & PENNY, P.C.
      Mark Goldman
15    Paul Scarlato
      Brian Penny
16    8 Tower Bridge
      161 Washington Street
17    Conshohocken, Pennsylvania 19428
18    Alan L. Rosca
      23250 Chagrin Blvd.
19    Beachwood, OH 44122
20    Attorneys for Plaintiffs and the Putative Class
21

22 Dated: July 2, 2021                            By: s/Raymond F. Pelayo
                                                     For Laurence F. Pulgram (admitted pro hac
23                                                   vice)
                                                     FENWICK & WEST LLP
24

25

26

27

28
     STIP. MOTION TO SUB. DEF. AND FOR EXT. OF
     TIME                                                                    FENWICK & WEST LLP
                                                                           1191 SECOND AVENUE, 10TH FLOOR
     CASE NO.: 2:21-CV-00809-RSM                        -5-                  SEATTLE, WASHINGTON 98101
